Case 19-41154-bem         Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13                         Desc
                         Imaged Certificate of Notice Page 1 of 7




    IT IS ORDERED as set forth below:



    Date: February 25, 2021
                                                                _________________________________

                                                                          Barbara Ellis-Monro
                                                                     U.S. Bankruptcy Court Judge

  ________________________________________________________________
                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

 IN RE:                                              )            CHAPTER 11
                                                     )
 AMERICAN BERBER, INC., and                          )            Case No. 19-41154-bem
                                                     )
 AMERICAN CARPET GROUP, INC.,                        )            Case No. 19-41150-bem
                                                     )
                                    Debtors.         )            Jointly Administered under
                                                     )            Case No. 19-41154-bem


                         CONSENT ORDER APPOINTING AN EXAMINER

          On November 17, 2020 the United States Trustee filed a Motion to Appoint Trustee or Examiner

 (the “Motion”)[Docket No. 119]. On December 10, 2020, Briefs in Support of the Motion were filed by

 James Mitchell Smith [Docket No. 121] and Joseph Farless [Docket No. 122]. On December 15, 2020

 American Berber, Inc., by and through its counsel filed a Response in Opposition to the Motion. The matter

 was set for an Evidentiary Hearing before the Court on January 28, 2021 [Docket No. 136]. Prior to the

 Evidentiary Hearing the parties stipulated and consented to entry of an Order appointing an Examiner as

 evidenced by their signatures below. Now therefore, IT IS HEREBY

          ORDERED that the Motion is Granted and the United States Trustee is directed to appoint a

 person to serve as examiner in these cases; and
Case 19-41154-bem          Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13                         Desc
                          Imaged Certificate of Notice Page 2 of 7


         ORDERED that the United States Trustee shall file an application to approve the appointment of

 the person selected as examiner in accordance with the provisions of Fed. R. Bankr. P. 2007.1(c); and

         ORDERED that the Debtors cooperate with any examiner appointed by this Court under Fed. R.

 Bankr. P. 2007.1(c) in the performance of the examiner’s duties set forth in 11 U.S.C. §1106(b).

         The Clerk of the Bankruptcy Court is hereby directed to serve this order upon the debtors, all

 creditors of the debtors, and all parties in interest, as well as those persons who have filed a request for

 notices in this case.

                                          [END OF DOCUMENT]

    Order prepared by:                                           Consented to by:
                /s/                                                /s/
    Vanessa A. Leo, GBN: 410598                                  Cameron M. McCord, GBN 143065
    United States Department of Justice                          Counsel for the Debtor
    Office of the United States Trustee                          Jones & Walden, LLC
    362 Richard Russell Building                                 699 Piedmont Avenue, NE
    75 Ted Turner Drive, SW                                      Atlanta, GA 30308
    Atlanta, GA 30303                                            (404) 564-9300
    (404) 331-4437                                               cmccord@joneswalden.com
    Vanessa.A.Leo@usdoj.gov
                                                                 Consented to by:
  Consented to by:                                               _______/s/_________________
  __/s/______________________                                    Timothy M. Gibbons, GBN 292584
  Thomas D. Richardson, GBN 604313                               Counsel for Joseph Farless
  Counsel for James Mitchell Smith                               Chambliss, Bahner & Stophel, PC
  Brinson, Askew, Berry, et al                                   Suite 1700
  P. O. Box 5007                                                 605 Chestnut Street
  Rom e, GA 30162-5007                                           Chattanooga, TN 37450
  (706) 291-8853                                                 (423) 757-0265
  TRichardson@Brinson-Askew.com                                  tgibbons@chamblisslaw.com

  Consented to by:

  ___/s/_____________________
  David W. Johnson, GBN 940310
  Counsel for Rogers Finishing, LLC dba Add Bac, Inc.
  Hurtt & Johnson, LLC
  P. O. Box 1304
  Dalton, GA 30722-1304
  (706) 226-5425
  david@hurttlaw.com
Case 19-41154-bem          Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13   Desc
                          Imaged Certificate of Notice Page 3 of 7


                                       DISTRIBUTION LIST


 American Berber, Inc.
 P.O. Box 430
 Calhoun, GA 30703

 Cameron M. McCord
 Jones & Walden, LLC
 699 Piedmont Avenue, NE
 Atlanta, GA 30308

 Thomas D. Richardson
 Brinson, Askew, Berry, et al
 P. O. Box 5007
 Rome, GA 30162-5007


 Timothy M. Gibbons
 Chambliss, Bahner & Stophel, PC
 Suite 1700
 605 Chestnut Street
 Chattanooga, TN 37450


 David W. Johnson
 Hurtt & Johnson, LLC
 P. O. Box 1304
 Dalton, GA 30722-1304


 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard Russell Building
 75 Ted Turner Drive SW
 Atlanta, Georgia 30303
            Case 19-41154-bem                    Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13                                                Desc
                                                Imaged Certificate of Notice Page 4 of 7
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 19-41154-bem
American Berber, Inc.                                                                                                  Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113E-6                                                  User: bennettm                                                              Page 1 of 4
Date Rcvd: Feb 25, 2021                                               Form ID: pdf418                                                           Total Noticed: 76
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 27, 2021:
Recip ID                 Recipient Name and Address
db                     + American Berber, Inc., PO Box 430, Calhoun, GA 30703-0430
                       + Cameron M. McCord, Jones & Walden, LLC, 699 Piedmont Avenue, NE, Atlanta, GA 30308-1400
                         David W. Johnson, Hurtt & Johnson, LLC, P. O. Box 1304, Dalton, GA 30722-1304
spc                    + Jesse Vaughn, 109 West Hicks Street, Calhoun, GA 30701-2235
cr                       Joseph Farless, Hixson, TN 37343
                         Thomas D. Richardson, Brinson, Askew, Berry, et al, P. O. Box 5007, Rome, GA 30162-5007
                       + Timothy M. Gibbons Chambliss,, Bahner & Stophel, PC, Suite 1700, 605 Chestnut Street, Chattanooga, TN 37450-0019
                       + Vanessa A. Leo, Office of the US Trustee, 362 Richard Russell Building, 75 Ted Turner Drive SW, Atlanta, Georgia 30303-3330
22342936               + ADD-BAC, PO Box 665, Dalton, GA 30722-0665
22342937               + Auto Plus Auto Parts, 424 S Wall St, Calhoun, GA 30701-2432
22373753               + Averitt Express, PO Box 3166, Cookeville TN 38502-3166
22342938              #+ Barr Credit Services, 5151 E Broadway Blvd, Suite 800, Tucson, AZ 85711-3775
22342939               + Bill Smitherman CPA LTD, 706 S Thornton Ave, Suite A, Dalton, GA 30720-8212
22492453               + Braun's Express, 10 Tandem Way, Hopedale, MA 01747-1544
22342940               + Calhoun LP Gas, 1600 Hwy 41 South, SE, Calhoun, GA 30701-3621
22342941               + Calhoun Wholesale Supply, 200 West Line Street, Calhoun, GA 30701-1816
22504212               + Camden Flooring Co., 1300 Route 38, Cherry Hill, NJ 08002-2863
22342942               + Carpet Capital Fire Protection, PO Box 3325, Dalton, GA 30719-0325
22342943               + Caylor Industrial Sales, Inc, PO Box 4659, Dalton, GA 30719-1659
22342944               + Chambliss Bahner & Stophel PC, 605 Chetnut Street, Liberty Tower, Suite 1700, Chattanooga, TN 37450-0003
22342945               + Christopher Carr, Attorney General of Georgia, 40 Capitol Square SW, Atlanta, GA 30334-9057
22342946               + D & W Paper Tube Inc, PO Box 1484, 245 Duvall Road, Chatsworth, GA 30705-2066
22492454               + Delta Distribution, 5633 52nd Street SE, Grand Rapids, MI 49512-9600
22503202               + FILPA USA, Inc., Beth E. Rogers, 100 Peachtree Street, Suite 1950, Atlanta, GA 30303-1919
22342947               + Fastenal, 145 Marine Drive SE, Calhoun, GA 30701-3689
22342948               + First Source Worldwide, LLC, 1524 S Commerical St, Neenah, WI 54956-4999
22342950               + Georgia Department of Labor, Mark Butler, 148 Andew Young Int. Ste 900, Atlanta, GA 30303-1733
22342952               + Georgia Machine, 145 Gee Road, Calhoun, GA 30701-8808
22515613               + Georgia Power Company, c/o Thomas R. Walker, FisherBroyles, LLP, 945 East Paces Ferry Rd., NE, Suite 2000, Atlanta, GA 30326-1374
22342953               + Grady Stafford, PO Box 907, Resaca, GA 30735-0907
22342954               + Greenville Colorants, 90 Patterson Street, New Brunswick, NJ 08901-2109
22342955               + Gregory Kinnamon, P.O. Box 6178, Dalton, GA 30722-6178
22425019               + H&H Sales Inc., dba Morgan Lee Supply, David Houston, 2590 Abutment Rd., Dalton, GA 30721-4884
22342956               + Holston Gases, 380 Hollywood Drive, Dalton, GA 30721-9022
22342959               + Joseph Farless, 7586 Nelson Spur Road, Hixson, TN 37343-1892
22504154               + Lawson Electric Co., Inc., Attn: Treena Hixon, 409 Spring Street, Chattanooga, TN 37405-3848
22468477               + Marketing Alliance Group Inc., c/o Barr Credit Services, Suite 800, 5151 E. Broadway Blvd., Tucson AZ 85711-3775
22492455               + Mayer, P.O. Box 896537, Charlotte, NC 28289-6537
22342960               + Metal Crafters, PO Box 451, 50 Pannell Drive, Chatsworth, GA 30705-0451
22443902               + Metal Crafters AG, Inc., PO Box 451, Chatsworth, GA 30705-0451
22342963               + Morgan Lee Supply, 2590 Abutment Road, Dalton, GA 30721-4884
22342964              #+ Motion Industries, 305 Lakeland Road SE, Dalton, GA 30721-1958
            Case 19-41154-bem                    Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13                                               Desc
                                                Imaged Certificate of Notice Page 5 of 7
District/off: 113E-6                                                  User: bennettm                                                             Page 2 of 4
Date Rcvd: Feb 25, 2021                                               Form ID: pdf418                                                          Total Noticed: 76
22342965               + Oerilkon, 8801 South Boulevard, Charlotte, NC 28273-6931
22424970               + Osterman Propane LLC, PO Box 29, Whitinsville, MA 01588-0029
22761646               + Polymer Solutions Group Finance, LLC, d/b/a Phoenix Chemical Company, Matthew G. Roberts, 600 Peachtree St, NE Ste 3000, Atlanta,
                         GA 30308-2305
22463101               + ProGlobal Products LLC, Coface North America Insurance Company, 650 College Road East, Suite 2005, Princeton, NJ 08540-6779
22492457               + ProGlobal Products LLC, P.O. Box 1432, Dalton, GA 30722-1432
22386912                 Robert G. McCurry, 402 N. Selvidge Street, Dalton, GA 30720-3127
22342968               + Rockholt Equipment Inc, PO Box 873, Dalton, GA 30722-0873
22342969               + Santek Waste Services, PO Box 180600, Chattanooga, TN 37406-7600
22342970                 Secretary of the Treasury, 15th & Pennsylvania Ave, NW, Washington, DC 20200
22594934               + TN Dept of Labor - Bureau of Unemployment Ins, c/o TN Attorney General's Office,, Bankruptcy Division, PO Box 20207, Nashville,
                         Tennessee 37202-4015
22342971               + Techmer PM Polymer Modifiers, PO Box 741651, Atlanta, GA 30374-1651
22386913                 The McCurry Law Firm, LLC, 402 N. Selvidge Street, Dalton, GA 30720-3127
22492458               + Thomas Mathis, 213 Cabin Creek Ct, Woodstock, GA 30189-2528
22342972               + Timothy Gibbons, 605 Chestnust Street Suite 170, Liberty Tower, Chattanooga, TN 37450-0014
22512759               + Tom Mathis, c/o Michael D. Hurtt, Hurtt & Johnson, LLC, PO Box 1304, Dalton, GA 30722-1304
22342973               + U.S. Attorney General, U.S. Department of Justice, 950 Pennsylvania Ave NW, Washington, DC 20350-0001
22342975                 United States Postal Service, PO Box Fee Payment, Calhoun, GA 30701
22364630               + W.W. Grainger, Inc., 401 S Wright Rd W43.C37, Janesville WI 53546-8729
22492459               + Watkins & Shepard Trucking Inc., P.O. Box 775413, Chicago, IL 60677-5413
22342977               + Waycaster & Allred, P.O. Box 628, Dalton, GA 30722-0628
22342979               + Xpress Paper & Chemical LLC, PO Box 804, Calhoun, GA 30703-0804
22478944               + eShipping LLC, 10812 NW Hwy 45, Parkville, MO 64152-3112

TOTAL: 64

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
22342978                  Email/Text: whitfieldelectric@optilink.us
                                                                                        Feb 25 2021 20:09:00      Whitfield Electric Motor Sales, 926 East Morris
                                                                                                                  Street, Dalton, GA 30721
22501982               + Email/Text: legal@fastenal.com
                                                                                        Feb 25 2021 20:10:00      Fastenal Company, 2001 Theurer Blvd., Winona,
                                                                                                                  MN 55987-9902
22342951                  Email/Text: brnotices@dor.ga.gov
                                                                                        Feb 25 2021 20:10:00      Georgia Department of Revenue, Compliance
                                                                                                                  Division, 1800 Century Blvd, Ste 9100, Atlanta,
                                                                                                                  GA 30345-3205
22342958                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Feb 25 2021 20:10:00      Internal Revenue Service, Central Insolvency
                                                                                                                  Office, 401 W. Peachtree St., NW, Atlanta, GA
                                                                                                                  30308
22492456               + Email/Text: 4payment@correspondence.mcmaster.com
                                                                                        Feb 25 2021 20:12:00      McMaster-Carr Supply Company, 1901 Riverside
                                                                                                                  Parkway, Douglasville, GA 30135-3150
22342966               + Email/Text: ustpregion21.at.ecf@usdoj.gov
                                                                                        Feb 25 2021 20:11:00      Office of the US Trustee, 75 Ted Turner Drive
                                                                                                                  SW, Room 362, Atlanta, GA 30303-3330
22496917               + Email/Text: legalcollections@sefl.com
                                                                                        Feb 25 2021 20:11:00      Southeastern Freight Lines, PO Box 1691,
                                                                                                                  Columbia, SC 29202-1691
22504211               + Email/Text: skudatzky@comcast.net
                                                                                        Feb 25 2021 20:12:00      Steven Kudatzky, 8000 Sagemore Drive, Suite
                                                                                                                  8302, Sagemore Corporate Center, Marlton, NJ
                                                                                                                  08053-3941
22342974               + Email/Text: usagan.bk@usdoj.gov
                                                                                        Feb 25 2021 20:11:00      U.S. Attorney, 600 Richard Russell Building, 75
                                                                                                                  Ted Turner Drive, SW, Atlanta, GA 30303-3315
22342976               + Email/Text: bankruptcy@ups.com
                                                                                        Feb 25 2021 20:13:00      UPS, PO Box 7247-0244, Philadelphia, PA
                                                                                                                  19170-0001
22345186                  Email/Text: usagan.bk@usdoj.gov
                                                                                        Feb 25 2021 20:11:00      United States Attorney, Northern District of
                                                                                                                  Georgia, 75 Ted Turner Drive SW, Suite 600,
                                                                                                                  Atlanta GA 30303-3309
22492460               + Email/Text: sknight@xgsi.com
                                                                                        Feb 25 2021 20:12:00      Xpress Global Systems, P.O. Box 24628,
                                                                                                                  Chattanooga, TN 37422-4628
            Case 19-41154-bem                  Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13                                          Desc
                                              Imaged Certificate of Notice Page 6 of 7
District/off: 113E-6                                               User: bennettm                                                         Page 3 of 4
Date Rcvd: Feb 25, 2021                                            Form ID: pdf418                                                      Total Noticed: 76
TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
22342949                      Freight Lines - Various, Various
22342961                      Michael Johnston
22342962                      Mitchell Smith
                *+            American Berber, Inc., P.O. Box 430, Calhoun, GA 30703-0430
22342957        *             Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346
22342967        ##+           Phoenix Chemical Company LLC, 202 Gee Street, Calhoun, GA 30701-8807

TOTAL: 3 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 27, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 25, 2021 at the address(es) listed
below:
Name                             Email Address
Cameron M. McCord
                                 on behalf of Plaintiff American Berber Inc. cmccord@joneswalden.com,
                                 jwdistribution@joneswalden.com;ljones@joneswalden.com;ahirsch@joneswalden.com;cparker@joneswalden.com;lbrown@jones
                                 walden.com;lpineyro@joneswalden.com

Cameron M. McCord
                                 on behalf of Debtor American Carpet Group Inc. cmccord@joneswalden.com,
                                 jwdistribution@joneswalden.com;ljones@joneswalden.com;ahirsch@joneswalden.com;cparker@joneswalden.com;lbrown@jones
                                 walden.com;lpineyro@joneswalden.com

Cameron M. McCord
                                 on behalf of Plaintiff Howard Johnson cmccord@joneswalden.com
                                 jwdistribution@joneswalden.com;ljones@joneswalden.com;ahirsch@joneswalden.com;cparker@joneswalden.com;lbrown@jones
                                 walden.com;lpineyro@joneswalden.com

Cameron M. McCord
                                 on behalf of Debtor American Berber Inc. cmccord@joneswalden.com,
                                 jwdistribution@joneswalden.com;ljones@joneswalden.com;ahirsch@joneswalden.com;cparker@joneswalden.com;lbrown@jones
                                 walden.com;lpineyro@joneswalden.com

David W. Johnson
                                 on behalf of Creditor Rogers Finishing LLC dba Add Bac, Inc. david@hurttlaw.com,
                                 david.johnson8@gmail.com;G17451@notify.cincompass.com

David W. Johnson
                                 on behalf of Creditor Tom Mathis david@hurttlaw.com david.johnson8@gmail.com;G17451@notify.cincompass.com

Jeffrey W. Maddux
                                 on behalf of Creditor Joseph Farless jmaddux@chamblisslaw.com
                                 lthreadgill@chamblisslaw.com;mculp@chamblisslaw.com;sbarham@chamblisslaw.com;gfairbanks@chamblisslaw.com;ttucker@
                                 chamblisslaw.com;gchambers@chamblisslaw.com;cgarrett@chamblisslaw.com

Leon S. Jones
                                 on behalf of Debtor American Berber Inc. ljones@joneswalden.com,
            Case 19-41154-bem                      Doc 151 Filed 02/27/21 Entered 02/28/21 01:00:13                                           Desc
                                                  Imaged Certificate of Notice Page 7 of 7
District/off: 113E-6                                                    User: bennettm                                                         Page 4 of 4
Date Rcvd: Feb 25, 2021                                                 Form ID: pdf418                                                      Total Noticed: 76
                                      jwdistribution@joneswalden.com;cparker@joneswalden.com;cmccord@joneswalden.com;lpineyro@joneswalden.com;arich@jon
                                      eswalden.com;ewooden@joneswalden.com

Lindsay P. S. Kolba
                                      on behalf of U.S. Trustee Office of the United States Trustee lindsay.p.kolba@usdoj.gov

Martin P. Ochs
                                      on behalf of U.S. Trustee Office of the United States Trustee martin.p.ochs@usdoj.gov

Matthew G. Roberts
                                      on behalf of Creditor Polymer Solutions Group Finance LLC matthew.roberts2@troutman.com

Matthew J. Tokajer
                                      on behalf of Debtor American Berber Inc. , jwdistribution@joneswalden.com;ljones@joneswalden.com

Matthew R. Brooks
                                      on behalf of Creditor Polymer Solutions Group Finance LLC matthew.brooks@troutmansanders.com

Michael D. Hurtt
                                      on behalf of Creditor Tom Mathis hurttnotices@windstream.net;hurttecfnotices@gmail.com;G17451@notify.cincompass.com

Michael D. Hurtt
                                      on behalf of Creditor Rogers Finishing LLC dba Add Bac, Inc.
                                      hurttnotices@windstream.net;hurttecfnotices@gmail.com;G17451@notify.cincompass.com

Office of the United States Trustee
                                      ustpregion21.at.ecf@usdoj.gov

Stuart Freeman Wilson-Patton
                                      on behalf of Creditor TN Dept of Labor - Bureau of Unemployment Insurance agbankgeorgia@ag.tn.gov
                                      Stuart.Wilson-Patton@ag.tn.gov

Thomas D. Richardson
                                      on behalf of Creditor James Mitchell Smith TRichardson@Brinson-Askew.com Tdr82454@gmail.com

Thomas D. Richardson
                                      on behalf of Defendant James Mitchell Smith TRichardson@Brinson-Askew.com Tdr82454@gmail.com

Thomas T. McClendon
                                      on behalf of Plaintiff American Berber Inc. tmcclendon@joneswalden.com, jwdistribution@joneswalden.com

Thomas T. McClendon
                                      on behalf of Plaintiff Howard Johnson tmcclendon@joneswalden.com jwdistribution@joneswalden.com

Timothy M. Gibbons
                                      on behalf of Creditor Joseph Farless tgibbons@chamblisslaw.com jgranillo@chamblisslaw.com

Timothy M. Gibbons
                                      on behalf of Creditor Joseph Farless tgibbons@chamblisslaw.com jgranillo@chamblisslaw.com

Vanessa A. Leo
                                      on behalf of U.S. Trustee Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov Vanessa.A.Leo@usdoj.gov


TOTAL: 24
